Title: From George Washington to Abraham Skinner, 4 June 1780
From: Washington, George
To: Skinner, Abraham



Sir
Head Quarters Morris Town 4th June 1780

You will be pleased to give directions to the Commy of prisoners at Lancaster to permit Docr Paush Surgeon of Genl Knyphausens Regt and Ensign Hamilton of the 17th British—to go into New York upon parole. The former to return when demanded—the latter to remain in New York three Weeks—They are to go by the way of Easton to Elizabeth town, avoiding the Main Body and other posts of the Army.
At the instance of the Board of War, a son of Colo. Conolly’s is to be permitted to go into New York for his education. It seems the young Gentleman is an Ensign in the 17th British Regt, and you will therefore direct the Commy at Philada to take a parole from him as such—I lately recd a letter from a Mr Frazier at Rutland, a Chaplain to the 71st Regt—As it was mutually agreed at the last meeting of the Commissioners to release all Gentlemen of his Cloth, you will be pleased to take the first opportunity of giving the necessary orders to that effect. I am &.
